Citation Nr: 0904079	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-18 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to the restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of the veteran.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel








INTRODUCTION

The veteran began active military service in June 1941.  He 
was killed in action in September 1945.  The appellant is his 
surviving widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.	The appellant was born in March 1917.

2.	The veteran was killed in action in September 1944; the 
appellant was subsequently awarded DIC benefits.

3.	The appellant remarried in August 1951 at the age of 34, 
at which time her DIC benefits were terminated.

4.	The appellant's remarriage has not been voided or 
annulled.


CONCLUSION OF LAW

The appellant is not eligible for DIC benefits as the 
remarried widow of a veteran as a matter of law.  38 U.S.C.A. 
§§ 101(14), 103, 1310, 1311 (West 2002); 38 C.F.R. §§ 3.5, 
3.50, 3.55 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The U. S. 
Court of Appeals for Veterans Claims (Court) has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  Resolution 
of the appellant's appeal is dependent on interpretation of 
the laws and regulations pertaining to the eligibility to 
receive DIC benefits after remarriage.  As discussed below, 
the Board finds that the appellant is not entitled to the 
benefit at issue as a matter of law.  Therefore, because no 
reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

Analysis

The relevant facts in the instant case are not in dispute.  
The appellant was born in March 1917.  She married the 
veteran in December 1941.  In September 1944 the veteran was 
killed in action while serving on active duty in France.  
Thereafter, the appellant was awarded DIC benefits.  The 
appellant remarried in August 1951, at which time her DIC 
benefits were terminated.  She remains married.

The appellant argues that her DIC benefits should be restored 
regardless of her marital status, or the age she remarried, 
because the law allowing remarriage after the age of 57 while 
retaining DIC benefits did not take effect until 2004, while 
she turned 57 in 1974. 

DIC is a monthly payment made by VA to a surviving spouse, 
child, or parent due to a service-connected death.  See 38 
U.S.C.A. § 101(14), 1310, 1311; 38 C.F.R. § 3.5.  Generally, 
a surviving spouse means a person of the opposite sex who was 
legally married to the veteran at the time of his death, and 
has not since remarried. See 38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b).  Exceptions to the remarriage bar include a 
voiding or annulment of remarriage.  See 38 U.S.C.A. §§ 
103(d)(1), 1311(e); 38 C.F.R. § 3.55(a)(1).

An amendment to Title 38 of the United States Code, effective 
January 1, 2004, added an additional exception to the 
remarriage bar for surviving spouse benefits stating that the 
remarriage after age 57 of the surviving spouse of a veteran 
shall not bar the furnishing of specified benefits, such as 
DIC, to such person as the surviving spouse of the veteran.  
See Pub. L. No 108-183, 117 Stat. 2653 (2003) (codified at 38 
U.S.C.A. § 103(d)(2)(B)).  VA's regulations have been amended 
to reflect this statutory change stating that the remarriage 
of a surviving spouse after the age of 57 shall not bar the 
furnishing of benefits relating to DIC compensation under 38 
U.S.C.A. § 1311. 71 Fed. Reg. 29082 (May 19, 2006) (codified 
at 38 C.F.R. § 3.55(a)(10)).

The appellant was less than 57 years old at the time of her 
remarriage to her current spouse. As a matter of law, she is 
precluded from obtaining restoration of her DIC benefits.  
The Board acknowledges the appellant's contention that, 
because the exception at issue was not enacted until 2004, 
she is entitled to a restoration of her DIC benefits.  
However, the Board observes that, prior to 2002, there was no 
exception to the remarriage bar absent a voiding or annulment 
of the marriage.  See, e.g., 38 U.S.C.A. § 103 (West 2000).
The Board has no authority to award a benefit to a claimant 
that has no basis under statutory law.  See Davenport v. 
Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. 
App. 416 (1994).  The United States Congress provided an 
exception to the remarriage bar of a surviving spouse if 
remarriage occurred after age 57, but did not provide this 
exception to a surviving spouse who remarried prior to age 
57.  The Board can only determine whether the appellant meets 
all of the requirements of the benefit being sought and, if 
she is not entitled to the benefit as specified by the 
statutes enacted by Congress and VA's implementing 
regulations, the benefit cannot be awarded regardless of the 
circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The Board has no option but to decide this case in accordance 
with the applicable law.  As such, the appellant's claim for 
restoration of DIC benefits must be denied as a matter of 
law.


ORDER

Restoration of DIC benefits for the remarried widow of the 
veteran is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


